Case 2:19-cv-10252-KM-MAH Document 4-4 Filed 05/16/19 Page 1 of 3 PageID: 65




THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel.: (973) 285-3239
Fax: (833) 693-1201
JAtkin@atkinfirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


STRIKE 3 HOLDINGS, LLC,
                                             Civil Case No. 2:19-cv-10252-KM-
                   Plaintiff,                MAH

      v.                                        DECLARATION OF JOHN S.
                                               PASQUALE IN SUPPORT OF
JOHN DOE subscriber             assigned   IP   PLAINTIFF’S MOTION FOR
address 173.63.148.25,                          LEAVE TO SERVE A THIRD
                                              PARTY SUBPOENA PRIOR TO A
                   Defendant.                    RULE 26(f) CONFERENCE




                   [Remainder of page intentionally left blank]




                                          i
                                      EXHIBIT C
Case 2:19-cv-10252-KM-MAH Document 4-4 Filed 05/16/19 Page 2 of 3 PageID: 66




 DECLARATION OF JOHN S. PASQUALE IN SUPPORT OF PLAINTIFF’S MOTION
   FOR LEAVE TO TAKE DISCOVERY PRIOR TO A RULE 26(f) CONFERENCE

I, John S. Pasquale, do hereby state and declare as follows:

        1.      My name is John S. Pasquale. I am over the age of 18 and I am otherwise

competent to make this declaration.

        2.      This declaration is based on my personal knowledge and, if called upon to do so, I

will testify that the facts stated herein are true and accurate.

        3.      I am a Senior Project Manager with 7 River Systems, LLC a Maryland based

cyber security firm specializing in network security, data breaches, and the protection of secured

information transmitted across networks.

        4.      For over 30 years, I have worked in the IT industry, specializing in system and

network administration and project management.

        5.      I have consulted and advised major financial institutions and Fortune 500

companies on the management, security and implementation of major data centers, delivering

complex and large scale network projects.

        6.      I was retained by Strike 3 Holdings, LLC (“Strike 3”) to individually analyze and

retain forensic evidence captured by IPP International U.G. (“IPP”).

        7.      I received a PCAP from IPP containing information relating to the transaction

occurring on 04/01/2019 12:26:04 UTC involving IP address 173.63.148.25.

        8.      I used a program called Wireshark to view the contents of the PCAP.




                                               1
Declaration of John S. Pasquale in Support of Plaintiff’s Motion for Leave to Serve a Third Party
                           Subpoena Prior to a Rule 26(f) Conference
                                         EXHIBIT C
NJD-1298-NWRK
Case 2:19-cv-10252-KM-MAH Document 4-4 Filed 05/16/19 Page 3 of 3 PageID: 67




       9.      I was able to confirm that IPP recorded the transaction with 173.63.148.25 at

04/01/2019 12:26:04 UTC.

       10.     Based on my experience in similar cases, Defendant’s ISP Verizon Fios is the

only entity that can correlate the IP address to its subscriber and identify Defendant as the person

assigned the IP address 173.63.148.25 during the time of the alleged infringement. Indeed, a

subpoena to an ISP is consistently used by civil plaintiffs and law enforcement to identify a

subscriber of an IP address.



                                        DECLARATION

       PURSUANT TO 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the
laws of the United States of America that the foregoing is true and correct.

       Executed on this 2nd day of May, 2019.

                                      JOHN S. PASQUALE




                                      By:




                                               2
Declaration of John S. Pasquale in Support of Plaintiff’s Motion for Leave to Serve a Third Party
                           Subpoena Prior to a Rule 26(f) Conference
                                         EXHIBIT C
NJD-1298-NWRK
